Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 6, 11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 2003/0186113)

With respect to claim 1, Hashimoto et al. discloses a battery 1 [Figure 1; 0022], comprising
 a housing 2 having a sealed chamber, [0022; Figures 1-5]
 a core 4 packaged in the sealed chamber [Figures 1-5], and 
a first terminal  21 and a second terminal 11 [Figure 1] respectively mounted to the housing 2 [0036], 
wherein the first terminal 21 is electrically connected to the housing 21, and the second terminal 11 is insulated from the housing 2 [Figure 4; 0027]; and 
the battery 1 further comprises a first tab 6b and a second tab 6a respectively led out from the core 4 [Figure 6; 0024], wherein the first tab 6b is electrically connected to the housing 2 [Figure 6; 0022-0028], the first tab 6b is electrically connected to the first terminal 21 through the housing 2, and the second tab 6a is electrically connected to the second terminal 11. [Figure 6]

With respect to claim 2, Hashimoto et al. discloses wherein the first tab 6b is led out from one end of the core 4, and the second tab 6a is led out from the other end of the core 4 [Figure 6]

With respect to claims 3 & 14, Hashimoto et al. discloses wherein the first tab 6b is electrically connected to the housing 2 through a first connection member 10/8.  [0026]

With respect to claim 6, Hashimoto et al. discloses wherein the second tab 6a is electrically connected to the second terminal 11 through a second connection member 7. [0033; Figure 6]  

With respect to claim 11, Hashimoto et al. discloses wherein the first terminal 21 is a positive terminal, and the second terminal 11 is a negative terminal. [0027-0029]

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 5, 7, 8, 15, 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2003/0186113) as applied to claims 1, 6, 14  above in further view of Aota et al. (US 2011/0195286)

With respect to claim 3, Hashimoto et al. discloses wherein the first tab 6b is electrically connected to the housing 2 through a first connection member 10/8.  [0026]


Furthermore, Aota et al. discloses a battery BC, comprising a housing 10/111 having a sealed chamber [Figure 1; Figure 3], a core 120 packaged in the sealed chamber [Figure 3], and a first terminal 113 and a second terminal 114 respectively mounted to the housing 111 [Figure 9]; and the battery BC further comprises a first tab 122 and a second tab 124 respectively led out from the core 120, wherein the first tab 122 is electrically connected to the housing 111 through a first connection member 115/130.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connection member of Hashimoto et al. to comprise the connection member, as disclosed in Aota et al., in order to prevent reduction in endurance due to vibrations and increase strength. [0062-0069]

With respect to claims 4 & 15, Hashimoto et al. does not disclose wherein the first connection member comprises a first U-shaped plate, wherein a closed end of the first U-shaped 4 4829-1686-3171, v.1plate being is disposed on the housing, an open end of the first U-shaped plate facing faces the sealed chamber, and the first tab is connected to a wall of a formed opening of the first U-shaped plate.  



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connection member of Hashimoto et al. to comprise a first U-shaped plate, wherein a closed end of the first U-shaped 4 4829-1686-3171, v.1plate  being is disposed on the housing, an open end of the first U-shaped plate facing faces the sealed chamber, and the first tab  is connected to a wall of a formed opening of the first U-shaped plate, as disclosed in Aota et al., in order to prevent reduction in endurance due to vibrations and increase strength. [0062-0069]

With respect to claims 5 & 16, Hashimoto et al. does not disclose wherein the first connection member  comprises the first U-shaped plate  and a first lead-out sheet, wherein the closed end of the first U-shaped plate is disposed on the housing, the open end of the first U-shaped plate facing faces the sealed chamber, and the first tab  being is electrically connected to the first U-shaped plate through the first lead- out sheet; one end of the first lead-out sheet being is connected to the first tab, and the other end of the first lead-out sheet being is connected to the wall of the formed opening of the first U-shaped plate.



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connection member of Hashimoto et al. to comprise the first U-shaped plate and a first lead-out sheet, as disclosed in Aota et al., in order to prevent reduction in endurance due to vibrations and increase strength. [0062-0069]

With respect to claim 7, Hashimoto et al. does not disclose wherein the second connection member comprises a second U-shaped plate, wherein a closed end of the second U-shaped plate being is connected to the second terminal, an open end of the second U-shaped plate faces the sealed chamber, and the second tab being is connected to a wall of a formed opening of the second U-shaped plate.  

Aota et al. discloses a battery BC, comprising a housing 10/111 having a sealed chamber [Figure 1; Figure 3], a core 120 packaged in the sealed chamber [Figure 3], 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second  connection member of Hashimoto et al. to comprise the U-shaped plate, as disclosed in Aota et al., in order to prevent reduction in endurance due to vibrations and increase strength. [0062-0069]

With respect to claim 8, Hashimoto et al. does not disclose wherein the second connection member comprises the second U-shaped plate and a second lead-out sheet , wherein the closed end of the second U-shaped plate is connected to the second terminal, the open end of the second U-shaped plate faces the sealed chamber, and the second tab  is electrically connected to the second U-shaped plate through the second lead-out sheet; one end of the second lead-out sheet is connected to the second tab, 

Aota et al. discloses wherein the second connection member 116/140 comprises the second U-shaped plate 116 and a second lead-out sheet 140, wherein the closed end of the second U-shaped plate 116 is connected to the second terminal 114 [Figure 9], the open end of the second U-shaped plate 116 faces the sealed chamber, and the second tab 124  is electrically connected to the second U-shaped plate 116 through the second lead-out sheet 140 [0070; Figure 9]; one end of the second lead-out sheet 140 is connected to the second tab 124, and the other end of the second lead-out sheet 140 being is connected to the wall of the formed opening of the second U-shaped plate 116.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connection member of Hashimoto et al. to comprise the second U-shaped plate and a second lead-out sheet, as disclosed in Aota et al., in order to prevent reduction in endurance due to vibrations and increase strength. [0062-0069]

With respect to claim 17, Hashimoto et al. discloses wherein the second tab 6a is electrically connected to the second terminal 11 through a second connection member 7. [0033; Figure 6]  

With respect to claim 18, Hashimoto et al. does not disclose wherein the second connection member comprises a second U-shaped plate, wherein a closed end of the 

Aota et al. discloses a battery BC, comprising a housing 10/111 having a sealed chamber [Figure 1; Figure 3], a core 120 packaged in the sealed chamber [Figure 3], and a first terminal 113 and a second terminal 114 respectively mounted to the housing 111 [Figure 9]; and the battery BC further comprises a first tab 122 and a second tab 124 respectively led out from the core 120, wherein the first tab 122 is electrically connected to the housing 111 through a first connection member 115/130 and the second tab 124 is electrically connected to the second terminal 114 through a second connection member 116/140 [Figure 9; 0070], wherein the second connection member 116/140 comprises a second U-shaped plate 116, wherein a closed end of the second U-shaped plate 116 being is connected to the second terminal 114, an open end of the second U-shaped plate 116  faces the sealed chamber [Figure 9], and the second tab  124 being is connected to a wall of a formed opening of the second U-shaped plate 116.  [Figure 9]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second  connection member of Hashimoto et al. to comprise the U-shaped plate, as disclosed in Aota et al., in order to prevent reduction in endurance due to vibrations and increase strength. [0062-0069]

With respect to claim 19, Hashimoto et al. does not disclose wherein the second connection member comprises the second U-shaped plate and a second lead-out sheet, wherein the closed end of the second U-shaped plate is connected to the second terminal, the open end of the second U-shaped plate faces the sealed chamber, and the second tab  is electrically connected to the second U-shaped plate through the second lead-out sheet; one end of the second lead-out sheet is connected to the second tab, and the other end of the second lead-out sheet being is connected to the wall of the formed opening of the second U-shaped plate.

Aota et al. discloses wherein the second connection member 116/140 comprises the second U-shaped plate 116 and a second lead-out sheet 140, wherein the closed end of the second U-shaped plate 116 is connected to the second terminal 114 [Figure 9], the open end of the second U-shaped plate 116 faces the sealed chamber, and the second tab 124  is electrically connected to the second U-shaped plate 116 through the second lead-out sheet 140 [0070; Figure 9]; one end of the second lead-out sheet 140 is connected to the second tab 124, and the other end of the second lead-out sheet 140 being is connected to the wall of the formed opening of the second U-shaped plate 116.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connection member of Hashimoto et al. to comprise the second U-shaped plate and a second lead-out sheet, as disclosed in Aota et al., in order to prevent reduction in endurance due to vibrations and increase strength. [0062-0069]

Claims 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2003/0186113) as applied to claim 1  above in further view of Hashimoto  et al. ‘501 (US 2005/0118501)

With respect to claim 9, Hashimoto et al. discloses wherein the housing 2 comprises a cylindrical body  with openings [Figure 2] formed at one end, a first sealing cover 2b disposed at a lower end of the cylindrical body 2 [Figure 1; 0036], and a second sealing cover 2a/20 disposed at an upper end of the cylindrical body 2; and wherein the first tab 6b is disposed at a lower end of the core 4, and the second tab 6a is disposed at an upper end of the core 4. [Figure 6; 0020-0040]

Hashimoto et al. does not specifically disclose a housing with openings formed at both ends. 
Hashimoto et al. ‘501 discloses a battery housing with openings formed at both ends. [0051; Figures 1-2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the housing of Hashimoto et al. to comprise openings at both ends, as disclosed in Hashimoto et al. ‘501, in order to allow for increased productivity at lower costs while allowing for high cooling properties. [0025-0030]

With respect to claim 10, Hashimoto et al. discloses wherein both the first terminal 21 and the second terminal 11 are mounted to the second sealing cover 2a. [Figure 1]

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2003/0186113) as applied to claim 1  above in further view of Ochi  et al. (US 2013/0273404)


With respect to claim 12, Hashimoto et al. does not disclose a battery pack, comprising a plurality of batteries, the battery pack further comprising an external connection member capable of configured to electrically connect the plurality of batteries. 

Ochi et al. discloses a battery pack 100, comprising a plurality of batteries 1, the battery pack further comprising an external connection member BB capable of configured to electrically connect the plurality of batteries 1. [Figure 1; Figure 2; Figure 3; 0020-0050]


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the batteries of Hashimoto et al. into a battery pack with an external connection member, as disclosed in Ochi et al., in order to form an energy storage device/battery pack/battery module to meet the power requirements of the end user such as a battery operated vehicle.

With respect to claim 13, Hashimoto et al. does not disclose a vehicle, wherein the vehicle is provided with the battery pack.

Ochi et al. discloses a battery pack 100, comprising a plurality of batteries 1, the battery pack further comprising an external connection member BB capable of configured to electrically connect the plurality of batteries 1, a vehicle provided with the battery pack. [Figure 1; Figure 2; Figure 3; 0020-0050; Figure 8; Figure 9]


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the batteries of Hashimoto et al. into a vehicle battery pack, as disclosed in Ochi et al., in order to form an energy storage device/battery pack/battery module to meet the power requirements of the end user such as a battery operated vehicle.



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2003/0186113) in view of Aota et al. (US 2011/0195286) as applied to claim 19 above in further Hashimoto  et al. ‘501 (US 2005/0118501).

With respect to claim 20, Hashimoto et al. discloses wherein the housing 2 comprises a cylindrical body  with openings [Figure 2] formed at one end, a first sealing cover 2b disposed at a lower end of the cylindrical body 2 [Figure 1; 0036], and a second sealing cover 2a/20 disposed at an upper end of the cylindrical body 2; and wherein the first tab 6b is disposed at a lower end of the core 4, and the second tab 6a is disposed at an upper end of the core 4. [Figure 6; 0020-0040]

Hashimoto et al. does not specifically disclose a housing with openings formed at both ends. 
Hashimoto et al. ‘501 discloses a battery housing with openings formed at both ends. [0051; Figures 1-2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the housing of Hashimoto et al. to comprise openings at both ends, as disclosed in Hashimoto et al. ‘501, in order to allow for increased productivity at lower costs while allowing for high cooling properties. [0025-0030]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamada et al. US 2003/0203280


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN Akhtar/Examiner, Art Unit 1723